DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-11 and 15-20 are pending in the instant application. Claims 1-8 and 15-19 are canceled by way of the following examiner’s amendment. Claims 9-11 and 20 are allowed.
Information Disclosure Statements
	The information disclosure statements filed on October 29, 2021 and March 11, 2019 have been considered and signed copies of form 1449 are enclosed herewith. 
Election/Restrictions
	Applicant’s election of Group II, claims 9-11 and 20, and the species of succinate in the response filed on October 29, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Upon further search and consideration, however, the election of species requirement has been withdrawn (i.e., the full scope of the subject matter of claims 9-11 and 20 has been searched and examined in its entirety). The restriction requirement between inventions is still deemed proper and is hereby made final.
EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
	The claims have been amended as follows: claims 1-8 and 15-19 are canceled. 
	In claim 9, the phrase “a composition or compound that” has been replaced with “a compound or composition thereof that”. 
	In claim 11, the phrase “the composition or compound is a Gpr91 agonist” has been replaced with the phrase “the compound is a Gpr91 agonist”. 
REASONS FOR ALLOWANCE
The method of treating ulcerative disorders of the intestines of the instant claims is novel and non-obvious over the prior art because of the limitation that the compound or composition thereof that is administered to the subject having an ulcerative disorder blocks tuft cell-expressed Gpr91 or the Gpr91 pathway and inhibits release of IL-25. The closest prior art is US 2006/0173078 A1 which discloses the administration of succinate salts for the treatment or prevention of lesions or blisters, or other symptoms of infection by members of the herpes virus family (see abstract). The prior art does not disclose a method which fits within the scope of that of the instant claims nor does it disclose an obvious variant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626